Citation Nr: 1044269	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to service connection for hepatitis C with cirrhosis, 
including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1971 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2008 the Board remanded the claim for further 
development.  Once the development was completed, the case came 
before the Board again.  In an April 2009 decision, the Board 
affirmed the RO's denial of the benefits on appeal.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2010, the Court granted a 
Joint Motion for Remand (JMR).  In the March 2010 Order, the 
Court vacated the Board's April 2009 decision and remanded the 
appeal to the Board for compliance with instructions provided in 
the JMR.
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this 
time, preliminary review reveals that the information in the 
record before us is inadequate to make an informed determination, 
and discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the opinion 
that VA's duty to assist includes affording the Veteran notice of 
record unavailability and a new VA examination under the facts 
and circumstances of this case.

In this case, the Veteran contends that he has hepatitis C 
resulting from exposure to blood in military service.  
Specifically, in his July 2005 Notice of Disagreement, he stated 
that he was a psychiatric specialist assigned to work in a field 
Army hospital, and that, while his primary assignment was to work 
in the detoxification ward, he also worked in the emergency room 
transferring wounded personnel from medivac aircraft to the 
emergency room, thus exposing himself to blood.  He further avers 
that, when he worked in the detoxification ward, his secondary 
responsibility was to care for the general health and hygiene of 
the soldiers, and in so doing he was exposed to bodily fluids.  
Further, in his initial July 2004 claim for entitlement to 
service connection, the Veteran attributed his hepatitis C to 
exposure to Agent Orange while in Vietnam.  

The Veteran's DD Form 214 and service personnel records confirm 
that he was a psychiatric specialist, and that he served in 
Vietnam from December 1972 to March 1973.  His Record of 
Assignments shows that he worked as a medical corpsman from 
January 1972 until his separation in February 1974 at Fort Gordon 
in Georgia, and at a drug treatment center in Vietnam.  

The service treatment records (STRs) show a normal induction 
examination report dated in February 1971, with no indication of 
liver problems.  Then, in August 1971, the Veteran reported dark 
urine and yellow hands.  The treatment notes raised the 
possibility that he had jaundice, but then the doctor stated he 
doubted that the Veteran's symptoms represented liver disease.  
There is no other indication of, or reference to, liver problems 
in the STRs.  

Following service, the Veteran was first diagnosed with hepatitis 
in November 2003 at the Family Care Center.  It was noted that 
the Veteran typically drank six beers on weekends.  A December 
2003 note from the San Luis VA Medical Center (VAMC) notes that 
recent hepatitis diagnosis and indicates that a liver ultrasound 
showed no lesions in the liver, an abdominal CAT scan showed 
inflammation of the gallbladder walls but not liver cirrhosis, 
and that a liver biopsy would be scheduled.  

In March 2004, a liver biopsy was performed at the Sierra Vista 
Regional Medical Center, and a diagnosis of chronic hepatitis C 
by clinical history was made.  There was also marked fibrosis, 
consistent with cirrhosis.  Notes from the Family Care Center in 
July 2004 contain a diagnosis of hepatitis C with cirrhosis, 
stage IV.  VAMC treatment notes from the same month indicate the 
Veteran was to start Interferon treatment.  

In August 2004, the Veteran went to the West Los Angeles VAMC for 
a second opinion.  Risk factors for hepatitis were listed as 
blood exposure in Vietnam, as well as apost-service motor vehicle 
accident which had required a blood transfusion in 1984.  

The Veteran completed a questionnaire regarding risk factors for 
hepatitis in December 2004.  He denied use of intravenous drugs 
and intranasal cocaine, high-risk sexual activity, hemodialysis, 
tattoos or body piercings, sharing of toothbrushes or razor 
blades, acupuncture with non-sterile needles, and blood 
transfusions.  The Board notes the 1984 blood transfusion 
indicated in the August 2004 VAMC notes and later confirmed by 
the Veteran in his September 2006 VA Form 9.  

A March 2005 VAMC note indicates the Veteran was to be placed on 
a liver transplant list.  The VAMC records also contain a letter 
dated in April 2005 from Dr. A.A., wherein he diagnosed 
compensated cirrhosis secondary to chronic hepatitis C infection, 
Genotype 1.  Further, the letter states that the Veteran had 
developed mild hepatic compensation (based on albumin and 
bilirubin levels), and that he qualified for a liver transplant 
listing. 

The Veteran was afforded a VA examination in September 2008 in 
response to the July 2008 remand issued by the Board.  The 
examiner reviewed the Veteran's records, finding no evidence that 
he had worked as a medic in the field or was involved in combat.  
Further, the examiner noted the history of drug use and a post-
service blood transfusion indicated in the records.  The Veteran 
remained on the liver transplant list, but was on hold due to 
lack of a support person in the case.  On clinical evaluation, he 
was noted to be slightly jaundiced.  Hepatitis C was noted to be 
well-documented by with elevated liver function tests.  The 
examiner assessed cirrhosis of the liver with progressive liver 
failure, more likely than not NOT connected to his military 
service.  (Emphasis added.)

Upon request by the RO, the VA examiner provided an addendum 
opinion in October 2008, wherein he stated the records showed 
that the Veteran served as a psychiatric specialist, a position 
in which he would not likely have been exposed to the massive 
amount of blood that could transmit hepatitis C.  Further, the 
examiner opined that the Veteran likely acquired hepatitis from 
drug use, sexual activity, or through the transfusion following 
the motor vehicle accident in the 1980s.  The examiner reiterated 
his opinion that the Veteran's hepatitis was not related to 
military service.  

Although the Veteran was not diagnosed with hepatitis until 2003, 
the Board notes that a December 1991 Long Beach VAMC Emergency 
Room Record indicates that he reported flank pain following a 
four-day drinking binge, with a prior episode eight years before 
which had required hemodialysis, which the Veteran denied having 
in his risk factor questionnaire.  In addition, the record 
indicates prior intravenous drug use.  However, the Board also 
notes an April 1992 VAMC note wherein the Veteran denied 
intravenous drug use, as well as his more recent denial of 
previous drug use in his September 2006 VA Form 9.  

The Veteran contended in his original July 2004 claim for 
entitlement to service connection that he had been treated for 
yellow jaundice at the Long Beach VAMC in 1975 upon his return to 
the United States from Vietnam.  However, the RO made multiple 
requests for records of such treatment, and in December 2004 and 
March 2005 the Long Beach VAMC indicated that it had copied and 
sent the Veteran's entire medical chart.  There are no records 
from 1975 contained within the records sent on either date.  
Thus, the Board finds that additional requests for the 1975 
records from the Long Beach VAMC would be futile.  However, as 
the March 2010 JMR noted, the Veteran should have been informed 
that VA was unable to obtain the 1975 records, of VA's efforts to 
obtain the records, and of any future action that would be taken 
to obtain them.  

Additionally, the Board notes that the VA examiner, whose 
findings and opinions are described above, did not take into 
account the Veteran's statement that he was exposed to blood when 
he was occasionally assigned to work in the emergency room and 
carry men from the medivac to the emergency room in reaching her 
conclusion.  The Board's July 2008 remand directed the examiner 
to assume that the Veteran's historical recollections were true 
unless affirmatively rebutted by the evidence.  Because the 
Veteran's statements regarding his responsibilities as a medical 
corpsman have not been rebutted, the Board finds that the VA 
examiner did not comply with its directives.    

Where the remand directives of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the 
Board finds that a new VA examination is necessary, and remand is 
again required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him of 
VA's efforts to obtain the 1975 Long Beach VAMC 
records, that they were unavailable, and that the 
Veteran should submit any records he has in his 
possession.

2.  Afford the Veteran an examination by a 
qualified physician with regard to the causation 
or etiology of his current hepatitis with 
cirrhosis.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, and a complete 
rationale for any opinion expressed should be 
provided.  The claims file, to include a copy 
of this Remand, must be made available to 
the examiner for review of the medical 
history in conjunction with the examination, 
and the examination report should reflect 
that such review was accomplished.   

a.  First, the examiner should address the 
issue of whether it is at least as likely as 
not (i.e., to at least a 50/50 degree of 
probability) that the Veteran's hepatitis 
was incurred during active service, or 
whether such incurrence is unlikely (i.e., 
less than a 50-50 probability).  In so 
doing, the hepatitis should be identified, 
if possible, as hepatitis A, B, or C.  The 
examiner must assume that the Veteran's 
statements regarding his 
responsibilities as a medical corpsman 
are true.  Additionally, the examiner 
must provide an explanation for the 
opinion reached, to include a comment 
regarding the Veteran's statements 
regarding exposure to blood during 
service, the August 1971 in-service 
treatment for dark urine and yellow 
hands, and his 1984 blood transfusion.

b.  Next, the examiner should address the 
issue of whether it is at least as likely as 
not (i.e., to at least a 50/50 degree of 
probability) that the Veteran's hepatitis 
was incurred during active service as a 
result of exposure to Agent Orange or other 
herbicide agent, or whether such incurrence 
is unlikely (i.e., less than a 50-50 
probability).  Again, the examiner must 
provide an explanation for the opinion 
reached.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.


d.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

3.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If any benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

